Per Curiam.

The respondents cannot be considered as the trustees of the principal defendant; because they are in no view indebted, and t'.ie defendant can maintain no action for the sum committed in trust to them. They are to appropriate the sum of 500 dollars to the support of the defendant, at their discretion, during his life, *54and afterwards to distribute it among the other children of the donor. There may be good reasons for paying nothing to the defendant; and it is in every event entirely at the discretion of the respondents, when and how much they shall pay him. Further, it would be im possible to ascertain for how great a sum the respondents should be charged, if they were held to be chargeable in this suit. Upon the ground, that there is no absolute right in Paul Jenkins to any part of the sum, and that he can maintain no action against the respond ants, we discharge them.